OPINION — AG — ** BUILDING — RENT, LEASE — COURT FUND ** QUESTION(1): MAY THE COUNTY COMMISSIONERS RENT A BUILDING IN CLINTON FOR SUCH PURPOSE (DEPARTMENT OF PUBLIC WELFARE RENT OFFICE SPACE). YOU EXPRESS YOUR OPINION IN THIS QUESTION SHOULD BE ANSWERED IN THE NEGATIVE. 56 Ohio St. 189 [56-189](A) PROVIDES THAT THE BOARD OF COUNTY COMMISSIONERS IN EACH COUNTY " SHALL " FURNISH SUCH QUARTERS AND FACILITIES " TO BE LOCATED IN THE COUNTY COURTHOUSE OR OTHER SUITABLE BUILDING IN THE COUNTY SEAT ". —  IN VIEW OF THE ABOVE THE AG CONCURRS IN YOUR OPINION THAT THE COUNTY COMMISSIONERS MAY NOT RENT A BUILDING FOR SUCH PURPOSE IN A CITY OTHER THAN THE COUNTY SEAT., QUESTION(2): YOU ASK WHETHER THE COUNTY COMMISSIONERS, ACTING BY AND WITH THE CONSENT OF THE COUNTY ATTORNEY, COUNTY JUDGE AND DISTRICT JUDGE, MAY USE MONIES OUT OF THE COURT FUND " FOR THE PURPOSE OF CONSTRUCTING A BUILDING TO HOUSE THE DEPARTMENT OF PUBLIC WELFARE AT THE COUNTY " ? — 62 Ohio St. 323 [62-323] AUTHORIZE THE USE OF THE COURT FUND IN PART FOR " SUCH OTHER EXPENDITURES FOR REPAIRS, MAINTENANCE AND IMPROVEMENTS OF THE COUNTY COURTHOUSE AS MIGHT BE AUTHORIZED BY ORDER OF THE DISTRICT JUDGE, COUNTY JUDGE, AND COUNTY ATTORNEY. THE ABOVE QUOTED STATUTE DOES NOT AUTHORIZE THE USE OF COURT FUND FOR THE CONSTRUCTION OF A BUILDING FOR THE USE OF THE DEPARTMENT OF PUBLIC WELFARE. (COURT FUND, COURTHOUSE, MAINTENANCE) CITE: 56 Ohio St. 189 [56-189](A), 62 Ohio St. 323 [62-323] (SAM H. LATTIMORE)